Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

GOODRICH PETROLEUM CORPORATION

AND

THE PURCHASERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      1   

Section 1.01

  

Definitions

     1   

Section 1.02

  

Registrable Securities

     2    ARTICLE II REGISTRATION RIGHTS      3   

Section 2.01

  

Mandatory Registration

     3   

Section 2.02

  

Blackout and Delay Rights

     4   

Section 2.03

  

Sale Procedures

     4   

Section 2.04

  

Cooperation by Holders

     7   

Section 2.05

  

Expenses

     7   

Section 2.06

  

Indemnification

     8   

Section 2.07

  

Rule 144 Reporting

     9   

Section 2.08

  

Transfer or Assignment of Registration Rights

     10    ARTICLE III MISCELLANEOUS      10   

Section 3.01

  

Communications

     10   

Section 3.02

  

Successor and Assigns

     11   

Section 3.03

  

Assignment of Rights

     11   

Section 3.04

  

Recapitalization, Exchanges, Etc. Affecting the Shares

     11   

Section 3.05

  

Aggregation of Registrable Securities

     11   

Section 3.06

  

Specific Performance

     11   

Section 3.07

  

Counterparts

     12   

Section 3.08

  

Headings

     12   

Section 3.09

  

Governing Law

     12   

Section 3.10

  

Severability of Provisions

     12   

Section 3.11

  

Entire Agreement

     13   

Section 3.12

  

Amendment

     13   

Section 3.13

  

No Presumption

     13   

Section 3.14

  

Obligations Limited to Parties to Agreement

     13   

Section 3.15

  

Independent Nature of Purchaser’s Obligations

     13   

Section 3.16

  

Interpretation

     14   



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 22, 2016, by and among Goodrich Petroleum Corporation, a Delaware
corporation (the “Company”), and each of the Persons set forth on Schedule A to
the Common Stock Subscription Agreement (as defined below) (each, a “Purchaser”
and collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the closing (the “Closing”)
of the issuance and sale of the Purchased Shares pursuant to the Common Stock
Subscription Agreement, dated as of December 19, 2016, by and among the Company
and the Purchasers (the “Common Stock Subscription Agreement”); and

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the Common
Stock Subscription Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01    Definitions.

Capitalized terms used herein without definition shall have the meanings given
to them in the Common Stock Subscription Agreement. The terms set forth below
are used herein as so defined:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of Texas or the
State of New York are authorized or required to be closed by law or governmental
action.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock Subscription Agreement” has the meaning specified therefor in the
recitals of this Agreement.

 

1



--------------------------------------------------------------------------------

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Effectiveness Period” has the meaning specified therefor in Section 2.01 of
this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Mandatory Shelf Filing Date” has the meaning specified therefore in Section
2.01 of this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Registrable Securities” means (a) the Common Shares to be acquired by the
Purchasers pursuant to the Common Stock Subscription Agreement and includes any
type of interest issued to the Holder as a result of Section 3.04 and (b) any
additional shares of Common Stock paid, issued or distributed in respect of such
shares by way of a stock dividend, stock split or distribution, or in connection
with a combination of shares, and any security into which such Common Stock will
have been converted or exchanged in connection with a recapitalization,
reorganization, reclassification, merger, consolidation, exchange, distribution
or otherwise.

“Registration Expenses” has the meaning specified therefor in Section 2.05(b) of
this Agreement.

“Registration Statement” has the meaning specified therefor in Section 2.01 of
this Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

Section 1.02    Registrable Securities.

Any Registrable Security will cease to be a Registrable Security (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the Commission and such Registrable Security has been sold
or disposed of pursuant to such effective registration statement; (b) when such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in effect) under the Securities Act; (c) when
such Registrable Security is held by the Company or one of its subsidiaries; or
(d) when such Registrable Security has been sold or disposed of in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities pursuant to Section 3.04 hereof.

 

2



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.01    Mandatory Registration.

The Company shall prepare and use its reasonable best efforts to file no later
than 90 days following the Closing with the Commission (such filing date, the
“Mandatory Shelf Filing Date”) a registration statement with the Commission
providing for registration and resale, on a continuous or delayed basis pursuant
to Rule 415, of all of the Registrable Securities then outstanding from time to
time; such registration statement shall be on Form S-1 (or any equivalent or
successor form) under the Securities Act (or to the extent the Company is
eligible to use Form S-3 or any equivalent or successor form or forms, on Form
S-3 or any comparable or successor form); provided, however, that if the Company
has filed the registration statement on Form S-1 and subsequently becomes
eligible to use Form S-3 or any equivalent or successor form or forms, the
Company may elect, in its sole discretion, to (i) file a post-effective
amendment to the registration statement converting such registration statement
on Form S-1 to a registration statement on Form S-3 or any equivalent or
successor form or forms or (ii) withdraw the registration statement on Form S-1
and file a registration statement on Form S-3 or any equivalent or successor
form or forms, (the registration statement on such form, as amended or
supplemented, the “Registration Statement”). The Company shall use its
reasonable best efforts to cause the Registration Statement to be declared
effective under the Securities Act by the Commission as soon as reasonably
practicable after the Mandatory Shelf Filing Date. The Company shall use its
reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until the earlier of (A) the date when all of
the Registrable Securities covered by such Registration Statement have been sold
and (B) the date on which all of the Purchased Shares cease to be Registrable
Securities hereunder (such period, the “Effectiveness Period”). The Registration
Statement when effective (including the documents incorporated therein by
reference) will comply as to form in all material respects with all applicable
requirements of the Securities Act and the Exchange Act and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained in such Registration Statement, in the
light of the circumstances under which a statement is made). As soon as
practicable following the date that the Registration Statement becomes
effective, but in any event within two (2) Business Days of such date, the
Company shall provide the Holders with written notice of the effectiveness of
the Registration Statement. For so long as any Registrable Securities covered by
the Registration Statement remain unsold, the Company will file any supplements
to the prospectus contained therein or post-effective amendments required to be
filed by applicable law in order to incorporate into such prospectus any Current
Reports on Form 8-K necessary or required to be filed by applicable law, any
Quarterly Reports on Form 10-Q or any Annual Reports on Form 10-K filed by the
Company with the Commission, or any other information necessary so that (i) the
Registration Statement shall not include any untrue statement of material fact
or omit to state any material fact necessary in order to make the statements
therein not misleading, and (ii) the Company complies with its obligations under
Item 512(a)(1) of Regulation S-K.

 

3



--------------------------------------------------------------------------------

Section 2.02    Blackout and Delay Rights.

Notwithstanding anything to the contrary contained herein:

(a)    the Company shall not be required to file a Registration Statement (or
any amendment thereto) or, if a Registration Statement has been filed but not
declared effective by the Commission, request effectiveness of such Registration
Statement, for a period of up to 65 days, if (A) the Company determines that a
postponement is in the best interest of the Company and its stockholders
generally due to a pending transaction involving the Company (including a
pending securities offering by the Company, or any proposed financing,
acquisition, merger, tender offer, business combination, corporate
reorganization, consolidation or other significant transaction involving the
Company), (B) the Company determines, on the advice of counsel, that such
registration would render the Company unable to comply with applicable
securities laws, or (C) the Company determines such registration would require
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential; provided, however, that (i) in no event
shall any such period exceed an aggregate of 135 days in any 365-day period and
(ii) this right, together with the right to suspend use of a Registration
Statement pursuant to Section 2.2(b), may not be exercised more than two times
in any 365-day period; and

(b)    the Company may, upon written notice to any Selling Holder whose
Registrable Securities are included in the Registration Statement or other
registration statement contemplated by this Agreement, suspend such Selling
Holder’s use of any prospectus which is a part of the Registration Statement or
other registration statement (in which event the Selling Holder shall
discontinue sales of the Registrable Securities pursuant to the Registration
Statement or other registration statement contemplated by this Agreement but may
settle any previously made sales of Registrable Securities) if (i) the Company
determines that it would be required to make disclosure of material information
in the Registration Statement that the Company has a bona fide business purpose
for preserving as confidential or (ii) the Company has experienced some other
material non-public event the disclosure of which at such time, in the good
faith judgment of the Company, would adversely affect the Company; provided,
however, that (i) in no event shall the Selling Holders be suspended from
selling Registrable Securities pursuant to the Registration Statement or other
registration statement for a period that exceeds an aggregate of 60 days in any
180-day period or 135 days in any 365-day period and (ii) this right, together
with the right to delay filing or effectiveness of a Shelf Registration
Statement pursuant to Section 2.2(a), may not be exercised more than two times
in any 365-day period. Upon disclosure of such information or the termination of
the condition described above, the Company shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in the Registration
Statement, and shall promptly terminate any suspension of sales it has put into
effect and shall take such other reasonable actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.

Section 2.03    Sale Procedures.

In connection with its obligations under this Article II, the Company will, as
expeditiously as possible:

 

4



--------------------------------------------------------------------------------

(a)    prepare and file with the Commission such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement;

(b)    make available to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

(c)    if applicable, use its reasonable best efforts to register or qualify the
Registrable Securities covered by the Registration Statement or any other
registration statement contemplated by this Agreement under the securities or
blue sky laws of such jurisdictions as the Selling Holders shall reasonably
request in writing by the time the Registration Statement is declared effective
by the SEC; provided, however, that the Company will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(d)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any other registration
statement contemplated by this Agreement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such Registration Statement or any other
registration statement or any post-effective amendment thereto, when the same
has become effective; and (ii) the receipt of any written comments from the
Commission with respect to any filing referred to in clause (i) and any written
request by the Commission for amendments or supplements to the Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto;

(e)    immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (i)
the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus

 

5



--------------------------------------------------------------------------------

contained therein, in the light of the circumstances under which a statement is
made); (ii) the issuance or express threat of issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Company agrees
to as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

(f)    upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement;

(g)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(h)    cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed;

(i)    use its reasonable best efforts to cause the Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company to
enable the Selling Holders to consummate the disposition of such Registrable
Securities;

(j)    provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(k)    if requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and

 

6



--------------------------------------------------------------------------------

(l)    with respect to any offering of Registrable Securities, furnish to each
Selling Holder, without charge, such number of copies of the applicable
Registration Statement, each amendment and supplement thereto, the prospectus
included in such Registration Statement (including each preliminary prospectus,
final prospectus, and any other prospectus (including any prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act), all exhibits and other documents filed
therewith and such other documents as such seller or such managing underwriters
may reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such seller, and upon request, a copy of any and
all transmittal letters or other correspondence to or received from, the
Commission or any other governmental authority relating to such offer.

The Company will not name a Holder as an underwriter as defined in Section
2(a)(11) of the Securities Act in any Registration Statement without such
Holder’s consent. If the staff of the Commission requires the Company to name
any Holder as an underwriter as defined in Section 2(a)(11) of the Securities
Act, and such Holder does not consent thereto, then such Holder’s Registrable
Securities shall not be included on the Registration Statement and the Company
shall have no further obligations hereunder with respect to Registrable
Securities held by such Holder.

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.03, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (e)
of this Section 2.03 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

Section 2.04    Cooperation by Holders.

The Company shall have no obligation to include Registrable Securities of a
Holder in the Registration Statement who has failed to furnish, within five (5)
Business Days of a request by the Company, such information that the Company
determines, after consultation with its counsel, is reasonably required in order
for the registration statement or prospectus supplement, as applicable, to
comply with the Securities Act.

Section 2.05    Expenses.

(a)    Expenses. The Company will pay all reasonable Registration Expenses as
determined in good faith. In addition, except as otherwise provided in Section
2.06 hereof, the Company shall not be responsible for legal fees incurred by
Holders in connection with the exercise of such Holders’ rights hereunder.

 

7



--------------------------------------------------------------------------------

(b)    Certain Definitions. “Registration Expenses” means all expenses incident
to the Company’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01, and the disposition of such Registrable Securities,
including, without limitation, all registration, filing, securities exchange
listing fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the Financial
Industry Regulatory Authority, fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, any transfer taxes and the fees
and disbursements of counsel and independent public accountants for the Company,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance.

Section 2.06    Indemnification.

(a)    Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act pursuant to this Agreement,
the Company will, and hereby does, indemnify and hold harmless the seller of any
Registrable Securities covered by such registration statement, its directors and
officers, each other Person who participates in the offering or sale of such
securities and each other Person, if any, who controls such seller, within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such seller or any such director or
officer or controlling person may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Company will reimburse such seller and each such
director, officer, and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, liability, action or proceeding; provided that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with information furnished to the
Company in writing or electronically specifically stating that it is for use in
the preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such seller or any such
director, officer or controlling person and shall survive the transfer of such
securities by such seller.

(b)    Indemnification by the Sellers. The Company may require, as a condition
to including any Registrable Securities in any registration statement filed
pursuant to Section 2.01 above, that the Company shall have received an
undertaking satisfactory to it from the prospective seller of such securities,
to indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 2.06(a) above) the Company, each director of the Company, each
officer of the Company and each other Person, if any, who controls the Company
within the meaning of the Securities Act, with respect to any statement or
alleged statement in or

 

8



--------------------------------------------------------------------------------

omission or alleged omission from such registration statement, any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement thereto, if such statement or alleged statement or
omission or alleged omission was made in reliance upon and in conformity with
information furnished to the Company in writing or electronically specifically
stating that it is for use in the preparation of such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement. The maximum liability of each seller for any such indemnification
shall not exceed the amount of net proceeds received by such seller from the
sale of his/its Registrable Securities pursuant to the Registration Statement.
Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling Person and shall survive the transfer of such securities by such
seller.

(c)    Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Section 2.06(a) or (b) above, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action; provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Section 2.06(a) or (b)
above, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action is brought against an
indemnified party, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

(d)    Other Indemnification. Indemnification similar to that specified in
Sections 2.06(a), (b) and (c) above (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration or other qualification of securities under any Federal
or state law or regulation of any governmental authority other than the
Securities Act.

(e)    Indemnification Payments. The indemnification required by this Section
2.06 shall be made by periodic payments of the amount thereof during the course
of the investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred.

Section 2.07    Rule 144 Reporting.

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Securities to the
public without registration, the Company agrees to use its reasonable best
efforts to:

 

9



--------------------------------------------------------------------------------

(a)    make and keep public information regarding the Company available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof; and

(c)    so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.08    Transfer or Assignment of Registration Rights.

The rights to cause the Company to register Registrable Securities granted to
the Purchasers by the Company under this Article II may be transferred or
assigned by any Purchaser to one or more transferees or assignees of Registrable
Securities; provided, however, that (a) unless the transferee or assignee is an
Affiliate of, and after such transfer or assignment continues to be an Affiliate
of, such Purchaser, the amount of Registrable Securities transferred or assigned
to such transferee or assignee shall represent at least $1.0 million of
Registrable Securities (based on the Common Share Price), (b) the Company is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee or assignee and identifying the securities
with respect to which such registration rights are being transferred or
assigned, and (c) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.01    Communications.

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, electronic mail, courier service or personal
delivery:

(a)    if to a Purchaser:

To the respective address listed on Schedule B to the Common Stock Subscription
Agreement

(b)    if to a transferee of an Purchaser, to such Holder at the address
provided pursuant to Section 2.08 above; and

(c)    if to the Company:

801 Louisiana, Suite 700

Houston, Texas 77002

Attention: General Counsel

Email: Mike.Killelea@goodrichpetroleum.com

 

10



--------------------------------------------------------------------------------

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston, TX 77002-6760

Attention: Ramey Layne

Email: rlayne@velaw.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

Section 3.02    Successor and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein.

Section 3.03    Assignment of Rights.

All or any portion of the rights and obligations of any Purchaser under this
Agreement may be transferred or assigned by such Purchaser only in accordance
with Section 2.08 hereof.

Section 3.04    Recapitalization, Exchanges, Etc. Affecting the Shares.

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
share splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

Section 3.05    Aggregation of Registrable Securities.

All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

Section 3.06    Specific Performance.

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or

 

11



--------------------------------------------------------------------------------

other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity that such Person may have.

Section 3.07    Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.

Section 3.08    Headings.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

Section 3.09    Governing Law.

THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT)
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT (INCLUDING ANY CLAIM OR
CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR
WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT), WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION AGAINST ANY PARTY RELATING TO THE
FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION LOCATED WITHIN THE STATE OF DELAWARE, AND THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT LOCATED WITHIN THE STATE OF DELAWARE OVER ANY SUCH ACTION. THE PARTIES
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE
MAINTENANCE OF SUCH DISPUTE. EACH OF THE PARTIES HERETO AGREES THAT A JUDGMENT
IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

Section 3.10    Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

12



--------------------------------------------------------------------------------

Section 3.11    Entire Agreement.

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Company set forth herein. This Agreement supersedes
all prior agreements and understandings between the parties with respect to such
subject matter.

Section 3.12    Amendment.

This Agreement may be amended only by means of a written amendment signed by the
Company and the Holders of a majority of the then outstanding Registrable
Securities; provided, however, that no such amendment shall materially and
adversely affect the rights of any Holder hereunder without the consent of such
Holder.

Section 3.13    No Presumption.

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

Section 3.14    Obligations Limited to Parties to Agreement.

Each of the Parties hereto covenants, agrees and acknowledges that no Person
other than the Purchasers (and their permitted transferees and assignees) and
the Company shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchasers or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any transferee or assignee of a Purchaser hereunder.

Section 3.15    Independent Nature of Purchaser’s Obligations.

 

13



--------------------------------------------------------------------------------

The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

Section 3.16    Interpretation.

Article and Section references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any determination, consent or approval is to be made or
given by an Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified.

[Signature pages to follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

GOODRICH PETROLEUM CORPORATION By:  

/s/ Michael J. Killelea

  Michael J. Killelea   Executive Vice President, General Counsel and Corporate
Secretary

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

ANCHORAGE ILLIQUID OPPORTUNITIES V, L.P. By: Anchorage Capital Group, L.L.C.,
its Investment Manager By:  

/s/ Jason Cohen

  Name: Jason Cohen   Title: Secretary AIO V AIV 1 HOLDINGS, L.P. By: Anchorage
Capital Group, L.L.C., its Investment Manager By:  

/s/ Jason Cohen

  Name: Jason Cohen   Title: Secretary

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

SENATOR GLOBAL OPPORTUNITY MASTER FUND LP By:  

/s/ Evan Gartenlaub

  Name: Evan Gartenlaub   Title: Authorized Person

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

DCF PARTNERS, LP By:  

/s/ David Floren

  Name: David Floren   Title: Authorized Signatory, DCF Partners, LP

Signature Page to

Registration Rights Agreement